Citation Nr: 0006543	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied service connection for bilateral hearing 
loss and tinnitus.  The veteran, who had active service from 
June 1944 to July 1946, appealed those decisions to the 
Board.


FINDINGS OF FACT

1.  Service medical records show that the veteran was treated 
in 1946 for bilateral myringitis, hemorrhagica, with 
associated deafness in both ears. 

2.  Post-service evidence shows that the veteran was treated 
for otitis from the early 1950's until 1970, and that he 
currently suffers from bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently suffers from bilateral 
hearing loss and tinnitus as a result of a chronic ear 
infection which began in service.  He maintains that the RO 
erred in failing to consider service medical records showing 
treatment for bilateral myringitis with associated deafness 
in March 1946.  Therefore, he claims that service connection 
for bilateral hearing loss and tinnitus is warranted. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Before service connection may be granted 
for hearing loss, that loss must be of a particular level of 
severity.  For the purposes of applying the laws administered 
by the VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

If the record shows evidence of in-service acoustic trauma 
and in-service audiometric results indicate an upward shift 
in tested thresholds, and if post-service audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence that his claims are well 
grounded.  A well-grounded claim is not necessarily a claim 
that will ultimately be deemed allowable; rather, it is a 
plausible claim, properly supported with evidence.  See 38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

The Board finds that the veteran's claims for service 
connection for bilateral hearing loss and tinnitus are well 
grounded.  Service medical records reflect that the veteran 
was hospitalized for bilateral myringitis, hemorrhagica, from 
March 21, 1946, to April 1, 1946.  Myringitis is defined as 
inflammation of the tympanic membrane.  Stedman's Medical 
Dictionary, 1172 (26th ed. 1995).  On admission, the veteran 
reported an earache and partial deafness in both ears, which 
apparently lasted for five days.  Examination was negative 
except the veteran's inability to understand normal 
conversation.  The veteran's symptoms improved after two days 
of treatment to the point where he could hear ordinary voice.  
He was asymptomatic when discharged.  No further complaints 
concerning the ears were reported for the remainder of the 
veteran's three months of active service.  A July 1946 
separation examination report notes that whispered voice was 
15/15 bilaterally. 

Evidence developed post-service shows that the veteran was 
treated for a chronic ear infection since the early 1950's.  
Private treatment reports from Dr. Bedell show that the 
veteran was seen on several occasions for ear problems from 
1952 until 1970.  The veteran was seen in June 1952 for a 
left earache identified as nasopharyngitis and external 
otitis.  A September 1958 entry documents the veteran's 
history of a fungal infection and soreness in the ear canal.  
The assessment was mild external otitis.  In September 1960, 
the veteran was treated for acute otitis of the left ear.  A 
September 1970 record notes that the veteran's left ear canal 
was swollen and infected, which was assessed as acute otitis.  

In May 1994, the veteran was treated by F. John Kissel, M.D., 
for complaints of bilateral hearing loss, with the right 
worse than the left.  Dr. Kissel recommended that the veteran 
use ear protection when exposed to loud noise such as his 
chainsaw.  Dr. Kissel's impression was decreased audio 
acuity.  No opinion as to the etiology of the veteran's 
hearing loss was provided. 

The veteran was afforded a VA ear examination in April 1997 
by an audiology intern.  The intern recorded the veteran's 
complaints of hearing loss dating back to 1946 when treated 
for a fungus in his ears.  The veteran reported occasional 
exposure to loud noise in service (motor detonation), as well 
as post-service noise exposure while working for the railroad 
without ear protection.  The veteran explained that he first 
noticed the onset of tinnitus three years prior.  
Audiological evaluation revealed right pure tone thresholds 
of 45, 45, 65, 70 and 85 decibels at the 500, 1000, 2000, 
3000 and 4000 Hz levels, respectively.  In the left ear, 
there were pure tone thresholds of 40, 35, 40, 55 and 65 at 
those same levels.  Speech recognition was 96 percent 
bilaterally.  The intern concluded that these findings were 
consistent with mild sloping to severe sensorineural hearing 
loss of both ears.  She commented that hearing loss and 
tinnitus were never documented in service medical records.  
She also indicated that these records fail to verify that the 
veteran was treated for an ear infection in 1946.  

The Board finds that the April 1997 audiological evaluation 
constitutes competent evidence that the veteran currently 
suffers from tinnitus, as well as a hearing loss disability 
for VA purposes under 38 C.F.R. § 3.385.  The Board also 
finds that the nexus requirement has been satisfied under the 
chronicity provision set forth in 38 C.F.R. § 3.303(b).  See 
Savage, supra.  In this regard, service medical records show 
treatment for a bilateral ear infection with associated 
deafness, diagnosed as bilateral myringitis, hemorrhagica 
(inflammation of the tympanic membrane).  This condition may 
have continued after service, as the veteran was treated on 
various occasions from 1952 until 1970 for a fungal infection 
of the ears, identified as otitis.  The veteran now suffers 
from bilateral tinnitus and hearing loss.  

Based on the foregoing, the Board finds that competent 
evidence shows that the veteran currently suffers from 
bilateral hearing loss and tinnitus which may be related to 
his period of active military service.  The Board finds this 
evidence is sufficient to render the claims plausible and 
capable of substantiation.  Therefore, the claims are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498, 505-06 (1995), aff'd, 78 F.3d 604 
(Fed Cir. 1996) (per curiam).  The Board also notes that such 
a finding does not go to the merits of the claim, but rather 
to the threshold burden which the veteran must satisfy 
pursuant to 38 U.S.C.A. § 5107.  As the claims are well 
grounded, the VA has a duty to assist under 38 U.S.C.A. 
§ 5107(a) before evaluating the merits of each claim.  For 
the reasons set forth in the Remand section, the Board finds 
that further development must be accomplished by the RO 
before the Board may adjudicate these claims.


ORDER

The veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are well grounded, and, 
to this extent only, the appeal is granted. 




REMAND

Given that the veteran has presented evidence of well-
grounded claims for service connection, the Board observes 
that the VA has a further obligation to assist him in the 
development of evidence to support his claims.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.   Based on the 
current record, the Board concludes that further development 
is warranted with respect to the veteran's claims.  

The evidence which appears to support the veteran's claims is 
outlined above.  However, the Board finds that the medical 
evidence is insufficient to accurately decide these claims on 
the merits.  The Board notes that the April 1997 VA 
examination report contains no opinion relating the veteran's 
hearing loss and tinnitus to service.  However, that 
examination was performed by an audiology intern who failed 
to accurately review the veteran's service medical records.  
These records clearly document that the veteran was treated 
for bilateral myringitis, hemorrhagica, just three months 
prior to his service separation.  For reasons unknown, 
however, the intern erroneously stated that no reference 
regarding hearing loss or an ear infection was made in 
service medical records.

The Board may not refute expert medical conclusions in the 
record with its own unsubstantiated medical conclusions; if 
the medical evidence of record is insufficient, or of 
doubtful weight or credibility, the Board may supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises in its 
decisions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The Board finds that further development is warranted in this 
regard, to include comprehensive examinations by a VA 
audiologist and otolaryngologist to determine the nature and 
etiology of his hearing loss, tinnitus, and any other ear 
condition.





Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be examined by VA 
audiologist and otolaryngologist to 
determine the etiology of his bilateral 
hearing loss and tinnitus, as well as any 
other ear disease identified.  The 
examiners are requested to review the 
veteran's claims folder, including the 
service medical records.  Particular 
attention should be given to the 
veteran's treatment for bilateral 
myringitis, hemorrhagica, in March and 
April of 1946.  The examiners should 
question the veteran concerning any post-
service noise exposure, to include any 
noise exposure associated with his 
employment.  Based on this review, the 
examiners are requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral hearing loss and tinnitus are 
related to service, to include treatment 
for bilateral myringitis, hemorrhagica, 
with partial deafness and earache, in 
March 1946, as well as any in-service 
noise exposure, as opposed to post-
service noise exposure.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


